MEMORANDUM **
Maria Irene Orozco Sanchez seeks review of an order of the Board of Immigration Appeals (“BIA”) upholding an immigration judge’s (“IJ”) order denying her application for cancellation of removal. We review de novo claims of constitutional violations in immigration proceedings. See Ram v. INS, 243 F.3d 510, 516 (9th Cir.2001). We dismiss in part and deny in part the petition for review.
We lack jurisdiction to review the agency’s discretionary determination that Orozco Sanchez failed to show exceptional and extremely unusual hardship to a qualifying relative, see Romero-Torres v. Ashcroft, 327 F.3d 887, 890 (9th Cir.2003), and Orozco Sanchez does not raise a colorable constitutional claim, see Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005) (“traditional abuse of discretion challenges recast as alleged due process violations do not constitute colorable constitutional claims that would invoke our jurisdiction.”).
Orozco Sanchez contends the IJ was biased and violated due process by limiting witness testimony. Contrary to Orozco Sanchez’s contention, the proceedings were not “so fundamentally unfair that [she] was prevented from reasonably presenting [her] case.” Colmenar v. INS, 210 F.3d 967, 971 (9th Cir.2000) (citation omitted). Moreover, Orozco Sanchez failed to demonstrate that additional testimony would have affected the outcome of the proceedings. See id. (requiring prejudice to prevail on a due process challenge).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.